                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DONTE MCCLELLON,                                   CASE NO. C19-0394-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    BANK OF AMERICA NA,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s unopposed motion for service (Dkt. No.
18   10). The Court has already issued summons in this case. (Dkt. No. 12.) Therefore, the motion is
19   DENIED as moot.
20          DATED this 15th day of May 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-0394-JCC
     PAGE - 1
